Citation Nr: 0427575	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for a scar 
of the left buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1959 
to June 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In August 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the course of the appeal, the section of the VA 
Schedule for Rating Regulations dealing with the evaluation 
of skin disorders were changed, effective August 30, 2002.  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  In the present case, the veteran's scars were 
evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  While the veteran was informed of the 
new regulations, he has not been examined with consideration 
of the new regulations.  Consequently, further development is 
needed to ensure full compliance with due process 
requirements.  In addition, during his hearing before the 
undersigned, the veteran requested a new examination to 
evaluate his disability.  

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. See Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002). The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances. The Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals,) CAVC 
has held that section 5103(a), as amended by the VCAA and § 
3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
this case, the RO did issue a development letter in September 
2002.  The letter, however, refers only to the issue 
pertaining to service connection.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra; and 
Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003) for the issue of 
entitlement to an initial compensable 
evaluation for a scar of the left 
buttock.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter to include obtaining any medical 
records not currently on file that are 
identified pursuant to that letter.

2.  The RO should arrange for a VA 
examination with the appropriate VA 
medical facility to determine the nature 
and severity of the scar of the left 
buttock.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.

After a review of the claims file, it is 
requested that the examiner describe the 
scar in detail.  In particular, specify 
the length and width and area of the scar 
and the degree of any disfigurement from 
it; whether the scar is poorly nourished 
with repeated ulceration; whether the 
scar is tender and painful on objective 
demonstration; whether the contour of the 
scar is elevated or depressed on 
palpation, or adherent to underlying 
tissue, or hypo- or hyper- pigmented in 
an area exceeding six square inches (39 
sq. cm.); and whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six 
square inches (39 sq. cm.), indurated or 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in his claim.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 
3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the issue 
on appeal.  Both old and revised skin 
regulations should be considered.  The RO 
should also consider staged ratings as 
discussed in, Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




